Citation Nr: 1429590	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss.

In January 2014, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In February 2014, the Board remanded this matter for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Hearing loss did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran did not receive any pre-adjudication notice of the evidence needed to substantiate his claim of service connection for bilateral hearing loss.  He was notified of this information in a September 2013 statement of the case, which also delineated the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of some elements of the Dingess notice in the September 2013 statement of the case (i.e. existence of a disability and a connection between service and the disability), but he did not receive any notice of the disability rating and effective date elements of his claim.  

The September 2013 statement of the case could not serve to provide timely VCAA notice.  Mayfield v. Nicholson, 444 F.4d 1328 (2006).  It did serve to put the Veteran on notice as to what evidence was required and he had time within which to submit additional evidence and argument.  The Veteran received actual notice of the evidence necessary to establish service connection and of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide by way of the September 2013 statement of the case.  The claim was subsequently re-adjudicated in the June 2014 supplemental statement of the case.  Also, as the Veteran's claim is being denied, and no rating or effective date is being assigned, he has suffered no prejudice from the deficiency with regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, no showing of prejudice has been made in this case.

To the extent that the Veteran was not provided with proper notice of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for hearing loss.  In addition, the Veteran was afforded a VA examination to obtain an opinion as to the nature and etiology of his claimed hearing loss.   


In its February 2014 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: obtain any relevant treatment records from the VA Central Texas Veterans Health Care System dated since September 2012.  As noted above, all relevant VA treatment records (including records from the VA Central Texas Veterans Health Care System dated since September 2012) have been obtained and associated with the record.  

Thus, the AOJ substantially complied with all of the Board's relevant February 2014 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g. sensorineural hearing loss), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, a July 2012 VA examination report reveals that the Veteran has been diagnosed as having bilateral sensorineural hearing loss as defined by VA.  See Id. Thus, current hearing loss has been demonstrated.

The Veteran contends that his hearing loss is related to exposure to loud noises in service associated with military weaponry and equipment with only occasional use of hearing protection.  He was also reportedly exposed to occupational noise as a smelter worker following service and was exposed to recreational noise following service involving hunting, chain saws, motorcycles, and lawn equipment.  He only occasionally used hearing protection when exposed to such occupational and recreational noise.

The Veteran's certificate of discharge from service (DD 214) reflects that his military occupational specialty was a heavy vehicle driver and that he received the Sharpshooter (Rifle M-14) Badge.  He is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service. Therefore, his reports of in-service noise exposure are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to his sensorineural hearing loss.  There is no evidence of any complaints of or treatment for hearing problems in his service treatment records and his August 1963 separation examination was normal other than for a hernia scar.

If a chronic disease, such as a an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed hearing loss in service and the Veteran has not contended that hearing loss existed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current hearing loss did not manifest until many years after service.  The earliest post-service report of hearing loss is the Veteran's November 2011 claim (VA Form 21-526EZ) and the earliest post-service clinical evidence of hearing loss is the July 2012 VA examination report which indicates that he experienced bilateral sensorineural hearing loss.

There is no objective clinical or lay evidence of any earlier hearing loss following service.  The absence of any objective clinical or lay evidence of hearing loss for over four decades after the Veteran's separation from service in October 1963 weighs against a finding that his current hearing loss was present in service or in the year or years immediately after service.

In September 2012, the clinical audiologist who had conducted the July 2012 VA examination reviewed the Veteran's claims file and opined that she was unable to resolve the issue of whether the Veteran's hearing loss was related to in-service noise exposure without resort to mere speculation.  She explained that without the benefit of ear and frequency-specific thresholds at enlistment it could not be determined if a shift in hearing occurred during military service.  Hearing thresholds at separation were considered to be within normal limits bilaterally.  Also, the Veteran did have an extensive history of post-military occupational and recreational noise exposure.

The September 2012 opinion is adequate to the extent that it is accompanied by a specific rationale, notes the additional evidence that would have permitted an opinion to be made, and is based upon the unavailability of frequency-specific thresholds at enlistment.  However this opinion constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that when an examiner is unable to offer an etiological opinion "without resort to speculation", such an opinion will be considered inadequate except where required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Veteran has expressed his belief that his current hearing loss is related to noise exposure in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current hearing loss is related to any specific injury in service (including acoustic trauma), as opposed to some other cause.  Rather, it would require medical expertise to evaluate the hearing loss, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

Although the Veteran has received treatment from medical professionals for his hearing loss, none have attributed this disability to any disease or injury in service. 

There is no other evidence of a relationship between the Veteran's current hearing loss and service, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any competent evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current hearing loss is related to service, manifested in service, or manifested within a year after his October 1963 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


